Citation Nr: 0524243	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-20 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the service connection claims for pulmonary tuberculosis, 
malaria, rheumatoid arthritis with lumbago, and polyneuritis 
with neuralgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran served with the Recognized Guerillas and the 
Philippine Commonwealth Army from September 1941 to March 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in December 2003.


FINDINGS OF FACT

1.  By rating decision in December 1978, the RO denied the 
veteran's claim to reopen his service-connection claims for 
pulmonary tuberculosis, malaria, rheumatoid arthritis with 
lumbago, and polyneuritis with neuralgia; the veteran filed a 
timely notice of disagreement, but did not file a timely 
substantive appeal in response to a May 1979 statement of the 
case.

2.  The evidence received since the December 1978 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for pulmonary tuberculosis, malaria, rheumatoid 
arthritis with lumbago, and polyneuritis with neuralgia.


CONCLUSIONS OF LAW

1.  The December 1978 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
pulmonary tuberculosis, malaria, rheumatoid arthritis with 
lumbago, and polyneuritis with neuralgia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2004 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The August 2004 
letter also advised the appellant to review his records and 
make certain that he hadn't overlooked any important 
evidence.  The letter also advised him to send the VA any 
medical reports he had.  The Board finds that these 
documents, when taken together, fulfilled VA's duty to 
notify, including the duty to notify the veteran to submit 
any pertinent evidence in his possession, and that any defect 
in the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the salient 
issue involves a determination of whether or not new and 
material evidence has been received, the Board finds that no 
VA medical examination is needed and that the record as it 
stands contains adequate medical evidence to adjudicate the 
claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

By way of a December 1978 rating decision, the RO denied the 
veteran's application to reopen his service-connection claims 
for pulmonary tuberculosis, malaria, rheumatoid arthritis 
with lumbago, and polyneuritis with neuralgia because the RO 
determined that the evidence submitted did not show that any 
of these disabilities were incurred or aggravated during 
active duty service or during a presumptive period following 
discharge from service.  The RO sent notice of the decision 
to the veteran at his last address of record and the veteran 
filed a timely notice of disagreement.  The RO issued a 
statement of the case in May 1979.  In September 1979, a 
letter was received from the veteran in which he referenced 
an enclosed VA Form 9.  However, the VA Form 9 was apparently 
not enclosed, and the RO sent the veteran a letter in 
September 1979 advising the veteran of that fact and further 
advising him that he had until June 5, 1988, to complete his 
appeal.  A substantive appeal was never received.  Therefore, 
the December 1978 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
service connection claims for pulmonary tuberculosis, 
malaria, rheumatoid arthritis with lumbago, and polyneuritis 
with neuralgia.

Evidence of record at the time of the December 1978 rating 
decision consists of service medical records, a December 1978 
VA examination report which showed that the veteran had 
pulmonary pathology, etiology unknown, and a May 1978 
affidavit from the veteran alleging certain illnesses during 
service.  Evidence received since the December 1978 rating 
decision includes a July 2001 medical certificate from 
Antonio R. Tubog, M.D. which states that the veteran is 
physically and mentally fit, an April 2002 medical 
certificate from Meland B. Roa, M.D. which shows that the 
veteran was treated in April 2002 for pneumonia of the right 
lower lobe and peptic ulcer disease, and various statements 
from the veteran essentially reiterating the contentions 
expressed in the May 1978 affidavit.  The statements from the 
veteran are simply cumulative of evidence that was already of 
record at the time of the December 1978 rating decision as 
they simply reiterate the statements made in the May 1978 
affidavit.  Therefore, these statements are not "new" 
evidence.  Both of the medical certificates are new in that 
they were not of record at the time of the December 1978 
rating decision.  However, these documents simply document 
medical findings in 2001 and 2002, and neither medical 
certificate addresses the issue at hand which is whether or 
not the disabilities on appeal are related to service.  The 
medical certificates do not include any etiology opinions.  
Therefore, the evidence submitted since the 1978 rating 
decision is not new and material and the claims for 
entitlement to service connection for pulmonary tuberculosis, 
malaria, rheumatoid arthritis with lumbago, and polyneuritis 
with neuralgia have not been reopened.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


